DETAILED ACTION

Status of Claims and Application
Claims 1, 3, 16 and 17 are pending and under consideration. 
This Official Action is Non-Final. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.
 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,023,095 (KIRK) in view of United States Patent No. 6,358,544 (HENRY) and AU2013311059 (MORRIS).  
Claim 1 recites a method of preparing a flavored ready-to-drink liquid beverage which comprises adding a beverage having an intrinsic color corresponding to a flavor of the liquid beverage, comprising:
providing a beverage liquid having a predetermined beverage flavor and an intrinsic color corresponding to the beverage flavor,
providing a beverage powder is comprised of solid spray-dried red-orange coloured dry particles having a size of 50 — 1000 um which are comprised 
(a)    a core, and
(b)    a coating layer surrounding the core, wherein the coating layer is comprised of 0.1 wt-% to 30 wt-%, based on the total weight of the coating layer, of beta-carotene having an Ai/i value of up to 200, in an instant beverage powder, and 
adding the beverage powder to the beverage liquid an amount to achieve a B-carotene concentration of between 0.5 — 20 ppm without the red-orange color of the particles thereof affecting the intrinsic color of the beverage.
In Example 2, KIRK discloses powdered sucrose particles (i.e., core) coated with a composition comprising 22% beta-carotene (col. 5, lines 25-35) which forms a coating layer when mixed with sucrose.  The beta-carotene is in amount of 0.5 to 5.0% of the composition (col. 2, lines 25-35).  This overlaps the claimed amount of 0.1 to 30%. KIRK teaches that article sizes will range typically from about 100 microns up to about 700 microns (col. 3, lines 60-65).
Kirk teaches a method of using red-orange particles (col. 4, lines 33-68).  The limitation "A1/1 value of up to 200" is directed to the intensity of the beta-carotene. It would have been obvious to vary the “A1/1 value” based on the desired intensity of the final composition. 
KIRK does teach adding the product to dry food mixes in general (col. 2, lines 17-20) but is silent as to adding to an instant drink. 
HENRY teaches a dry free-flowing beverage composition which when reconstituted has a desirable color and is free of undesirable aftertaste.  At col. 7, lines 55-60, it is taught that the beverage mix can contain beta-carotene.  The dry mixes of the present invention may be prepared by a variety of means such as dry blending the ingredients, spray drying, agglomeration, drum drying and other conventional means of providing a dry mix of uniform consistency (col. 12, lines 15-25).  Thus, it would have been obvious to one skilled in the art to use a spray dried composition as spray drying provides a consistent mix. 
It would have been obvious to one skilled in the art to use the general dry mix of KIRK in a beverage as HENRY teaches that there is a need and desire for dry free-flowing beverage compositions containing beta-carotene. 
KIRK and HENRY are silent as how the beta-carotene relates to intrinsic color and hue angle. 
MORRIS teaches that it can be desirable to add beta-carotene to a beverage so that the color and hue are same before and after processing.  At page 7, it is noted that the color properties (e.g. hue and color strength) of the formulation whether used as a liquid or as a dry preparation are stable when the products to which said formulation has been added are subjected to pasteurization and/or homogenization.  This allows for the preparation of products with accurately-defined and stable color properties.
Thus, it would have been obvious to one skilled in the art to use a carotene is KIR and HENRY that has a change in color strength (c) of less than 10 and a change in hue angle (h) of less than 5 as compared to the intrinsic color of the beverage liquid before the addition of the beverage powder, allows for the preparation of products with accurately-defined and stable color properties. 

Claim 3 recites that the solid spray dried red-orange colored dry particles have a size of 100 - 900 pm.
As to claim 3, KIRK teaches that article sizes will range typically from about 100 microns up to about 700 microns (col. 3, lines 60-65). 	As to be being spray dried, HENRY teaches that the dry mixes of the present invention may be prepared by a variety of means such as dry blending the ingredients, spray drying, agglomeration, drum drying and other conventional means of providing a dry mix of uniform consistency (col. 12, lines 15-25).  Thus, it would have been obvious to one skilled in the art to use a spray dried composition as spray drying provides a consistent mix. 


Claim 4 recites that the solid spray dried red-orange colored dry particles consist of:
(a)    60- 99 wt-%, based on the total weight of the solid red-orange coloured dry particles, of the core, and
(b)    1 - 40 wt-%, based on the total weight of the solid red-orange dry particles, of the coating layer.
In Example 3, KIRK discloses powdered sucrose particles (i.e., core) coated with a composition comprising 22% beta-carotene (col. 5, lines 60-65) which forms a coating layer (col. 6, lines 1-5) when mixed with sucrose.  The beta-carotene is in amount of 0.5 to 5.0% of the composition.  This overlaps the claimed amount of 0.1 to 30%.  As to being spray dried, HENRY teaches that the dry mixes of the present invention may be prepared by a variety of means such as dry blending the ingredients, spray drying, agglomeration, drum drying and other conventional means of providing a dry mix of uniform consistency (col. 12, lines 15-25).  Thus, it would have been obvious to one skilled in the art to use a spray dried composition as spray drying provides a consistent mix. 


Claim 16 recites that the coating layer comprises at least one further auxiliary compound in an amount of up to 20 wt.%, based on the total weight of the coating layer.
KIRK teaches additional ingredients can be mixed with the beta-carotene such as di-alpha-tocopherol (col. 4, lines 12-24 and Example 2 on col. 5, wherein the product of Example 2 is used in Example 3).

Claim 19 recites that after adding the beverage powder, the intrinsic color of the liquid after addition of the beverage powder and has a change in color strength (c) of less than 10 and a change in hue angle (h) of less than 5 as compared to the intrinsic color of the beverage after addition of the beverage powder liquid before the addition of the beverage powder.
As to claim 19, KIRK and HENRY are silent as how the beta-carotene relates to intrinsic color and hue angle. 
MORRIS teaches that it can be desirable to add beta-carotene to a beverage so that the color and hue are same before and after processing.  At page 7, it is noted that the color properties (e.g. hue and color strength) of the formulation whether used as a liquid or as a dry preparation are stable when the products to which said formulation has been added are subjected to pasteurization and/or homogenization.  This allows for the preparation of products with accurately-defined and stable color properties.
Thus, it would have been obvious to one skilled in the art to use a carotene is KIR and HENRY that has a change in color strength (c) of less than 10 and a change in hue angle (h) of less than 5 as compared to the intrinsic color of the beverage liquid before the addition of the beverage powder, allows for the preparation of products with accurately-defined and stable color properties. 


Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive. 
As to the obviousness rejection, it is argued that the present Applicant has discovered that a beverage powder containing visibly identifiable red-orange particles comprising a core and a coating layer comprised of 0.1 wt.% to 30 wt.% of a specific B-carotene (i.e., a B- carotene having an Ai value of up to 200) can nonetheless be added to a liquid beverage -- which possesses its own intrinsic color corresponding to the flavor of the liquid beverage — without imparting a red-orange coloration to the beverage liquid, i.e., without affecting the intrinsic color of the beverage liquid per se.  Thus, as stated in the originally filed specification, following addition of the beverage powder to the liquid beverage, a vanilla flavored liquid beverage will still possess a white light yellowish color, a lime flavored beverage will still possess a yellow-greenish color, a grape flavored beverage will still possess a reddish-violet color, a blueberry flavored beverage will still possess a blueish color, etc….  It is argued that KIRK et al is directed toward a color stabilized food coloring composition which can be incorporated into dry food. 
However, the claimed invention is not limited to a vanilla flavored liquid beverage will still possess a white light yellowish color, a lime flavored beverage will still possess a yellow-greenish color, a grape flavored beverage will still possess a reddish-violet color, or a blueberry flavored beverage will still possess a blueish color. Indeed, the claims are broadly direct to a method of preparing a liquid beverage. This includes drinks such as orange juice. Moreover, only claim 19 limits the hue angle and intrinsic color of the beverage. In this regard, applicants’ arguments are not commensurate in scope with the claims.  This also dismisses MORRIS.  MORRIS teaches that it can be desirable to add beta-carotene to a beverage so that the color and hue are same before and after processing.  At page 7, it is noted that the color properties (e.g. hue and color strength) of the formulation whether used as a liquid or as a dry preparation are stable when the products to which said formulation has been added are subjected to pasteurization and/or homogenization.
The applicant also argues that there are other significant distinctions between the presently claimed invention and KIRK et al. For example, the food coloring compositions of KIRK et al are produced using a conventional Hobart mixer.  No spray drying technology is therefore used to produce the food coloring compositions of KIRK et al.  However, there is indication that this results in a structural difference. As to particle size, KIRK teaches that article sizes will range typically from about 100 microns up to about 700 microns (col. 3, lines 60-65). 	As to be being spray dried, HENRY teaches that the dry mixes of the present invention may be prepared by a variety of means such as dry blending the ingredients, spray drying, agglomeration, drum drying and other conventional means of providing a dry mix of uniform consistency (col. 12, lines 15-25).  Thus, it would have been obvious to one skilled in the art to use a spray dried composition as spray drying provides a consistent mix. 
The applicant also argues that the secondary references HENRY and MORRIS fail to cure the deficiencies of KIRK et al noted above. 
However, HENRY is cited to show that it would have been obvious to one skilled in the art to use a spray dried composition as spray drying provides a consistent mix. HENRY teaches a dry free-flowing beverage composition which when reconstituted has a desirable color and is free of undesirable aftertaste.  At col. 7, lines 55-60, it is taught that the beverage mix can contain beta-carotene.  
Again, MORRIS teaches that it can be desirable to add beta-carotene to a beverage so that the color and hue are same before and after processing.  At page 7, it is noted that the color properties (e.g. hue and color strength) of the formulation whether used as a liquid or as a dry preparation are stable when the products to which said formulation has been added are subjected to pasteurization and/or homogenization.  Thus, it was recognized that it is desirable to provide a beta-carotene composition for maintaining color and not just changing color.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799